DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Miyazaki et al. (US 6,249,098).

Regarding claim 1,
Miyazaki discloses (Fig. 3):
A wiper control device (Fig. 3) comprising:
a drive circuit (26) that drives a wiper motor (5) so as to cause a wiper blade (1) to perform a wiping action (Fig. 4, 1, point B-E, then back to B,  Col. 4:35-Col. 5:8);

a control circuit (20) that;
(i) controls the drive circuit (26) based on the rotation angle detected by the rotation angle detection sensor (18), such that a rotation speed of the wiper motor becomes a target speed corresponding to a wiping position of the wiper blade determined according to the rotation angle (Col. 7:13-33), and 
(ii) controls the drive circuit (Fig. 3, 20) to apply a braking current (deceleration control current, Col. 7:13-33, Fig. 6, steps 106-111) in the wiper motor (5) when (a) the wiper blade (Fig. 4, 1) has reached a return position (B) of the wiper blade (1) as determined according to the rotation angle (based on position sensor, 18, Figs. 5A-5G, states 110-100, Col. 7:55-Col. 8:32) and  (B)  at a time at which the wiper blade reaches the return position, the rotation speed (target rotation speed, Col. 6:48-Col. 7:33) of the wiper motor (5), determined from a change in rotation angle of the output shaft of the wiper motor, exceeds a threshold value (pulse count, Col. 2:58-Col. 3:8),
wherein the control circuit (20) determines that the rotation speed of the wiper motor (from 17) exceeds fixed the threshold value (fig. 6, 107, the number of pulses hits a fixed value, Col. 7:13-33, because the threshold count of the wiper position is reached and then reversed and only when the threshold is reached, this would not only indicate that it’s a fixed threshold value, but also dependent on time, would be indicative of the speed of the wiper blade) by comparing the rotation speed of the wiper motor (Fig. 7, Speed ), determined from the change in the rotation angle of the output shaft of the wiper motor, to a threshold speed (Col. 7:60-Col. 8:32).

Regarding claim 2,
Miyazaki discloses (Fig. 6):


Regarding claim 5,
Miyazaki discloses (Fig. 6):
wherein the control circuit (Fig. 3, 20) continues application of the braking current (deceleration control current, Col. 7:13-33, Fig. 6, steps 106-111) until the rotation speed of the wiper motor (5) has become zero (step 110, at the point the motor stops and either starts reversing or parking Col. 7:13-Col. 8:58).

Regarding claim 6,
Miyazaki discloses (Fig. 6):
wherein the control circuit (Fig. 3, 20) continues application of the braking current  (deceleration control current, Col. 7:13-33, Fig. 6, steps 106-111) until the rotation speed of the wiper motor (5) has become zero (step 110, at the point the motor stops and either starts reversing or parking Col. 7:13-Col. 8:58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-4, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 6,249,098) in view Amagasa (US 2016/0339872).

Miyazaki discloses (Fig. 3):
wherein, when the control circuit (Fig. 3, 20) controls the drive circuit (26) based on the rotation angle based on position sensor, 18, Figs. 5A-5G, states 110-100, Col. 7:55-Col. 8:32), the control circuit (20) performs control based on deviation between the rotation speed and the target speed (pulse number is based on rotation angle and speed, Fig. 6, Steps 100-110, Col. 6:48-Col. 7:48, which is corrected based on actual angle position and expected position via the pulse counter),
halts control during application of the braking current (deceleration control current, Col. 7:13-33, Fig. 6, steps 106-111), and
resumes control when the application of the braking current has ended (when normal wiping control has started after braking from stopping position, Fig. 6, steps 100-105, Col. 6:48-Col. 7:48).

Miyazaki does not disclose:
 performs PI control 
halts the PI control and 
resumes the PI control

However, Amagasa teaches (Fig. 7): performs PI (Fig. 7, ¶0060-¶0061) control halts the PI control (Fig. 7, ¶0060-¶0061) and resumes the PI control (Fig. 7, ¶0060-¶0061)



Regarding claim 4,
Miyazaki discloses (Fig. 3):
wherein, when the control circuit (Fig. 3, 20) controls the drive circuit (26) based on the rotation angle based on position sensor, 18, Figs. 5A-5G, states 110-100, Col. 7:55-Col. 8:32), the control circuit (20) performs control based on deviation between the rotation speed and the target speed (pulse number is based on rotation angle and speed, Fig. 6, Steps 100-110, Col. 6:48-Col. 7:48, which is corrected based on actual angle position and expected position via the pulse counter),
halts control during application of the braking current (deceleration control current, Col. 7:13-33, Fig. 6, steps 106-111), and
resumes control when the application of the braking current has ended (when normal wiping control has started after braking from stopping position, Fig. 6, steps 100-105, Col. 6:48-Col. 7:48).

Miyazaki does not disclose:

performs PI control
halts the PI control


However, Amagasa teaches (Fig. 7):
performs PI (Fig. 7, ¶0060-¶0061) control
halts the PI control (Fig. 7, ¶0060-¶0061)
and resumes the PI control (Fig. 7, ¶0060-¶0061)

Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the wiper device from Miyazaki with the position sensor that can control and decelerate the wiper blades based on the rotation center and creates a braking current that is constant one a pulse count from a rotation sensor reaches a certain value (Col. 7:55-Col. 8:32) and utilize PI control as taught by Amagasa when the wiper is in motion and not under constant deceleration control in order to use a position sensor and PI control to more accurately control a wiper in motion and reduce disturbances as taught by Amagasa (¶0060-¶0065).

Regarding claim 7,
Miyazaki discloses (Fig. 3):
wherein the control circuit (Fig. 3, 20) continues application of the braking current (deceleration control current, Col. 7:13-33, Fig. 6, steps 106-111) until the rotation speed of the wiper motor (5) has become zero (step 110, at the point the motor stops and either starts reversing or parking Col. 7:13-Col. 8:58).

Regarding claim 8,
Miyazaki discloses (Fig. 3):

wherein the control circuit (Fig. 3, 20) continues application of the braking current (deceleration control current, Col. 7:13-33, Fig. 6, steps 106-111) until the rotation speed of the wiper motor (5) has become zero (step 110, at the point the motor stops and either starts reversing or parking Col. 7:13-Col. 8:58).

Regarding claim 9,
Miyazaki discloses (Fig. 3):
A wiper control device (Fig. 3) comprising:
a drive circuit (26) that drives a wiper motor (5) so as to cause a wiper blade (1) to perform a wiping action (Fig. 4, 1, point B-E, then back to B, Col. 4:35-Col. 5:8);
a rotation angle detection sensor (Fig. 3, 18) that detects a rotation angle of an output shaft of the wiper motor (5, Col. 3:9-14); and
a control circuit (20) that;
(i)    controls the drive circuit (26) based on the rotation angle detected by the rotation angle detection sensor (18), such that a rotation speed of the wiper motor becomes a target speed corresponding to a wiping position of the wiper blade determined according to the rotation angle (Col. 7:13-33), and
(ii)    controls the drive circuit (Fig. 3, 20) to apply a braking current (deceleration control current, Col. 7:13-33, Fig. 6, steps 106-111) in the wiper motor (5) when (a) the wiper blade (Fig. 4,1) has reached a return position (B) of the wiper blade (1) as determined according to the rotation angle (based on position sensor, 18, Figs. 5A-5G, states 110-100, Col. 7:55-Col. 8:32) and (B) at a time at which the wiper blade reaches the return position, the rotation speed (target rotation speed, Col. 6:48-Col. 7:33) of the wiper motor (5), determined from a change in rotation angle of the output shaft of the 
the control circuit (20) performs control based on deviation between the rotation speed and the target speed (pulse number is based on rotation angle and speed, Fig. 6, Steps 100-110, Col. 6:48-Col. 7:48, which is corrected based on actual angle position and expected position via the pulse counter), halts control during application of the braking current (deceleration control current, Col. 7:13-33, Fig. 6, steps 106-111), and resumes control when the application of the braking current has ended
(when normal wiping control has started after braking from stopping position, Fig. 6, steps 100-105, Col. 6:48-Col. 7:48).

Miyazaki does not disclose: 
performs PI control 
halts the PI control 
resumes the PI control

However, Amagasa teaches (Fig. 7): performs PI (Fig. 7, ¶0060-¶0061) control halts the PI control (Fig. 7, ¶0060-¶0061) resumes the PI control (Fig. 7, ¶0060-¶0061)

Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the wiper device from Miyazaki with the position sensor that can control and decelerate the wiper blades based on the rotation center and creates a 

Regarding claim 10,
Miyazaki discloses (Fig. 6):
wherein, when the braking current (deceleration control current, Col. 7:13-33, Fig. 6, steps 106-111) is applied (Fig. 6, 111), the control circuit (Fig. 3, 20) continues application of the braking current (deceleration control current, Col. 7:13-33, Fig. 6, steps 106-111) until the rotation speed of the wiper motor becomes the threshold value or lower (pulse number, 112, Col. 7:13-33).

Regarding claim 11,
Miyazaki discloses (Fig. 3):
wherein the control circuit (Fig. 3, 20) continues application of the braking current (deceleration control current, Col. 7:13-33, Fig. 6, steps 106-111) until the rotation speed of the wiper motor (5) has become zero (step 110, at the point the motor stops and either starts reversing or parking Col. 7:13-Col. 8:58).

Regarding claim 12,
Miyazaki discloses (Fig. 3):
wherein the control circuit (Fig. 3, 20) continues application of the braking current (deceleration control current, Col. 7:13-33, Fig. 6, steps 106-111) until the rotation speed of the wiper motor (5) has .

Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to the 35 U.S.C. §102(a)(1/(a)(2) rejections of claims 1-2 and 5-6 over Miyazaki, applicant argues that Miyazaki does not disclose “comparing the rotation speed of the wiper motor, determined from the change in rotation angle of the output shaft of the wiper motor, to a threshold speed”.  However, Examiner disagrees with this assertion because the threshold count of the wiper position is reached and then reversed and only when the threshold is reached, this would not only indicate that it’s a fixed threshold value, but also dependent on time, would be indicative of the speed of the wiper blade. Furthermore, because in Col. 7:13-49, Miyazaki teaches how the wiper is also PWM controlled based on the number of pulse counts which is corrected  however, as step S107 also shows, when PWM control is executed, step 107 can proceed to step 110 which means that the number is fixed for that loop and would thus read upon the amended elements in claims 1-2 and 5-6.
Applicant also argues that the 103 rejection in view of Amagasa over claim 9 is improper and does not disclose halting PI control, however, in ¶0054-¶0055, Amagasa teaches that the PI control is executed when conditions change from wet to dry and PWM control is needed, as such, if the control is simply not needed, I.E. the conditions don’t change, then PI control is not used.  Which means it can be performed and halted as necessary based on weather conditions as taught by Amagasa.  
As such, examiner is maintaining all the rejections of claims 1-12.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/C.S.L./Examiner, Art Unit 2846        
/KAWING CHAN/Primary Examiner, Art Unit 2846